Title: From Alexander Hamilton to James McHenry, 20 December 1798
From: Hamilton, Alexander
To: McHenry, James



Private
New York Dec. 20, 1798
Dear Sir

I am this moment favoured with your letter of the 18th. instant and thank you for the ideas personal to me.
Mr. Laurance, somewhat abruptly, regrets that I promoted his son’s nomination, as it was his desire that he should continue to pursue his profession. As I could not divine this desire of his, he certainly had no cause of displeasure with me.
In case Laurance’s name is witheld at the request of his father, I should be glad to see Young Harrison (the son of our district Attorney and a clever young man—about 20 already admitted to the bar) in his place. I do not mean as high up on the list.
Yrs. truly

A Hamilton
James McHenry Esq.

